Citation Nr: 1004583	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the VA RO in 
Roanoke, Virginia, issued in September 2005, which, inter 
alia, denied the request to reopen the claim for service 
connection for hearing loss in the right ear.  The Board 
notes that the August 2005 rating decision also denied the 
issues of service connection for wheezing problems in the 
chest, for a left ankle condition, and for a right ankle 
condition, and that a December 2006 statement of the case 
(SOC) addressed all four issues on appeal.  However, in his 
VA Form 9, Appeal to Board of Veterans' Appeals, received in 
January 2007, the Veteran limited his appeal to the request 
to reopen the claim of service connection for right ear 
hearing loss.  In a July 2009 decision, the Board found that 
new and material evidence had been received to reopen the 
claim for service connection for hearing loss in the right 
ear and remanded the claim for service connection to the RO 
via the Appeals Management Center (AMC) for additional 
development.  In the November 2009 supplemental SOC (SSOC), 
the AMC denied the claim for service connection on the 
merits, and the case has now returned to the Board for 
appellate consideration.

During the course of his appeal, the Veteran requested a 
Central Office hearing before the Board.  The Veteran's 
representative submitted an Informal Hearing Presentation, 
dated in July 2009, which indicated that he failed to report 
to his hearing.  Thus, the hearing request is deemed 
withdrawn. See 38 C.F.R. § 20.704 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate right ear 
hearing loss developed as a result of an established event, 
injury, or disease during active service.




CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information 
and evidence was needed to substantiate the claim for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The August 2005 RO rating 
decision reflects the initial adjudication of the claim 
after issuance of the February 2005 letter.  A June 2008 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the June 2008 letter, and opportunity for the 
Veteran to respond, the November 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC 
or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the reports of a 
September 2009 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006)] (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days 
or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App.  
247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App.  91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App.  492 (1992).  The Federal Circuit has also recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App.  429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App.  155 (1993).  
Even if a veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, 
service connection may still be established if post-service 
evidence satisfies the criteria of 38 C.F.R. § 3.385 and the 
evidence links the present hearing loss to active service.  
Id. at 158.

The Veteran's DD Form 214 indicated that he served in the 
United States Army and that his military occupational 
specialty was 83D20 (process photographer).

The Veteran's October 1973 service entry examination report 
indicates that his ears, mouth, nose, and throat were 
normal.  Pure tone thresholds for the right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
--
20

An October 1975 service treatment record indicates general a 
finding of decreased auditory acuity.

During a VA ear, nose, and throat (ENT) consult in 
January 1982, the Veteran reported that he had right ear 
hearing loss since 1973.  The ENT specialist noted that the 
Veteran's hearing and ears were only notable for impaction 
of wax in both ear canals and hypertrophied tonsils.

Post-service VA treatment records, dated from October 1993 
to July 2007, reflect diagnoses of and treatment for the 
right ear of moderately-severe to mild mixed hearing loss, 
speech reception/recognition thresholds of 30 to 40 
decibels, speech discrimination scores of 100 percent, 
presentation level of 70 to 80 decibels masked, abnormal 
tympanometry, asymmetry, and unilateral tinnitus.

Specifically, on a VA audiological evaluation in November 
1993, pure tone thresholds for the right ear, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
20
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On VA audiological examination in September 2009, the 
Veteran stated that his hearing loss began during basic 
training while practicing with artillery and rifles.  He 
said that he was a recreational hunter more than 20 years 
ago.  No other occupational noise exposure was reported.  
Pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
50
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The diagnosis was mild to 
moderate mixed hearing loss on the right side.  After 
reviewing and commenting on the available service and VA 
treatment records, the examiner opined that the Veteran's 
right ear hearing loss was not caused by or a result of any 
active duty service event.  The examiner noted that the 
Veteran already had a decrease in hearing on the right side 
compared to the left when he entered active duty.  It was 
mentioned that noise exposure affects high frequencies, but 
the lower frequencies were where more of the Veteran's loss 
had been identified since his service.  The examiner said 
that the right ear hearing loss noted since 1993 was 
conductive in nature and would not have been related to any 
service event.  He added that the Veteran was right handed, 
and the firing of rifles or other weapons would more often 
than not affect the opposite (left) ear in the higher 
frequencies, which was not the case with the Veteran.

Based upon the evidence of record, the Board finds the 
preponderance of the evidence is against a finding that 
right ear hearing loss was incurred as a result of an 
established event, injury, or disease during active service.  
In this matter, the Board finds the opinion of the 
September 2009 VA examiner persuasive.  In the 
September 2009 VA examination report, the examiner indicated 
she had reviewed the claims file and made specific reference 
to events in the Veteran's service, as well as post-service 
history.  The examiner also provided specific reasons and 
bases for the offered opinion that the Veteran's present 
right ear hearing loss was not caused by or a result of any 
active duty service event.  The Board also finds the 
September 2009 examination was adequate for rating purposes.  
The examiner fulfilled requirements of the examination by 
eliciting information from the Veteran concerning his 
medical history and conducting the necessary tests in 
accordance with standard medical practice and guidelines 
promulgated by the Secretary of Veterans' Affairs.  See 
Martinak v. Nicholson, 21 Vet. App.  447 (2007).

The Board observes that the first documentation of medical 
treatment for hearing loss of record is in 1982-nearly 7 
years after the Veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App.  365 (1992).

The evidence clearly shows that the Veteran currently 
suffers from hearing loss in his right ear.  However, the 
persuasive evidence of record indicates that the hearing 
loss was not caused by the Veteran's active service.  
Without medical evidence that outweighs the September 2009 
opinion, service connection is not established.  See Hickson 
v. West, 12 Vet. App.  247, 253 (1999).

The Board has considered whether service connection for 
right ear hearing loss could be established on a presumptive 
basis.  To establish service connection for a disability on 
a presumptive basis, the disability must manifest itself to 
a compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, no competent evidence demonstrates that the Veteran 
experienced sensorineural hearing loss to a compensable 
level within one year after his discharge from active duty.  
Therefore, service connection for right ear hearing loss 
cannot be established on a presumptive basis.

The Board has also carefully considered the Veteran's own 
statements regarding the continuity of his symptoms.  Lay 
persons can attest to factual matters of which they have 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App.  362, 368 (2005).  Thus, his statements 
regarding his problems hearing are competent and credible.  
However, the Veteran as a lay person has not been shown to 
be capable of making medical conclusions; thus, his 
statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App.  492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App.  465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App.  49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


